Citation Nr: 0833046	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-13 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle 
disability, also claimed as secondary to service-connected 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army, Army 
National Guard and Navy from March 1991 to June 1999 with 
various periods of active duty and active duty for training 
(ACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had a hearing before the 
Board in June 2007 and the transcript is of record.

The case was brought before the Board in November 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claims, to include affording him a VA 
examination. The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal.


FINDINGS OF FACT

The veteran does not currently have a chronic left ankle 
disability.


CONCLUSION OF LAW

The veteran's claimed left ankle disability is not due to his 
service-connected pes planus or any other incident of his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 and 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 and 
3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in January 2004 and January 2008.  Those 
letters advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2006).  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether the veteran currently has a left ankle 
disability attributable to service or his service-connected 
bilateral pes planus.  Cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not 
needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges he has a current left ankle disability as 
a result of two different injuries in the military occurring 
in 1994 and 1997 respectively.  Alternatively, he argues his 
left ankle condition is a result of or aggravated by his 
service-connected bilateral pes planus.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records do not confirm the 
veteran's alleged left ankle injuries.  Indeed, the veteran's 
service medical records are silent as to any treatments, 
complaints or diagnoses regarding his left ankle.  The 
veteran was treated periodically for moderately severe 
bilateral pes planus, but no ankle trauma was ever indicated.  
The veteran's service medical records are simply devoid of 
any findings consistent with a chronic left ankle disability.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology or under 38 C.F.R. § 3.303(d) if the evidence 
shows a disease first diagnosed after service was incurred in 
service.  Again, the veteran alternatively argues that his 
service-connected bilateral pes planus is responsible for his 
alleged current left ankle disability.  The crucial inquiry 
here, then, is whether any current left ankle disability has 
been medically attributed to the veteran's bilateral pes 
planus, the alleged in-service left ankle injuries or any 
other remote incident of service.  The Board concludes it has 
not.

After service, there is no evidence of any left ankle 
symptomatology until March 2004.  At that time, the veteran 
was treated by a private podiatrist indicating treatment for 
ankle instability, secondary to trauma.  X-rays revealed 
evidence of a fractured talus on the left foot.  No opinion 
regarding etiology was rendered other than referencing some 
past trauma. 

The veteran was afforded a VA examination in April 2008.  
After a thorough physical examination, the examiner declined 
rendering any diagnosis.  Rather, the examiner noted the 
veteran's left ankle pain, but found no objective evidence of 
any left ankle abnormality.  In regard to the likely etiology 
of the veteran's subjective left ankle pain, the examiner 
opined as follows:

[The veteran] has bilateral pes planus, if the pes 
planus was the cause [of his left ankle pain], he 
would have bilateral ankle abnormalities.  There 
is no documentation of any injury to his ankle 
that I could find in his service records.  No 
complaint of ankle at separation physical exam. 

The Board finds the examiner's opinion compelling.  It is 
based on clinical tests, a thorough examination and a 
complete review of the veteran's C-file, to include his 
private podiatrist's medical records.  Despite previous 
private findings, the examiner could not objectively confirm 
any left ankle abnormality.  Also compelling, no medical 
professional has ever linked any alleged left ankle 
disability to the veteran's pes planus or any incident of the 
veteran's military service.

In summary, the Board finds that the evidence of record does 
not show that the veteran has a current left ankle disability 
caused by his service-connected bilateral pes planus or any 
other remote incident of service.  First and foremost service 
connection, to include secondary service connection, requires 
competent medical evidence indicating evidence of a current 
chronic condition.  See 38 C.F.R. §§ 3.303, 3.304 and 3.310.  
The most probative evidence of record is against such a 
finding in this case.  Even assuming a chronic condition 
exists, no medical professional has ever linked a left ankle 
disability to his bilateral pes planus or any other incident 
of service.  Indeed, there is medical evidence to the 
contrary.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for a left ankle 
disability, also claimed as secondary to service-connected 
bilateral pes planus, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


